Second, Wellman contends that he was denied his right to
                confrontation and due process' during his probation revocation proceeding
                because the only testimony regarding his violations was the hearsay and
                double hearsay testimony of his probation officer. "[A] probationer has a
                due process right to confront and question witnesses giving adverse
                information at the formal revocation hearing." Anaya v. State, 96 Nev.
                119, 123, 606 P.2d 156, 158 (1980). Although we review a district court's
                admission of hearsay for an abuse of discretion, we review de novo
                whether a defendant's right to confrontation was violated.                 Chavez v.
                State, 125 Nev. 328, 339, 213 P.3d 476, 484 (2009).
                            In order to establish that Wellman violated the conditions of
                his probation which prohibited unauthorized employment and patronage
                of adult entertainment venues, the State presented the testimony of
                Wellman's probation officer, Officer Davis, who had no independent
                knowledge of the violations. The State commented that it had subpoenaed
                the arresting officer, Officer Haynes, but he was not present. Instead,
                Davis testified that Haynes told him he saw Wellman working as a strip
                club promoter and verified Wellman worked there by speaking with the
                club's manager. The district court overruled Wellman's objection to this
                testimony and request to confront Haynes or the manager. Because Davis'
                testimony was used to establish a substantive violation, was based on
                multiple hearsay, and Wellman's request to test the accuracy of the

                      "To the extent Wellman contends that his right to due process was
                violated because the district court did not allow him to sit next to counsel,
                he fails to support his claim with any relevant authority or cogent
                argument and therefore we decline to consider it. See Maresca v. State,
                103 Nev. 669, 673, 748 P.2d 3, 6 (1987).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                          MaMPREMENNINEOPEONS   gMgMT:AMX:41r-MrliWi..3
                underlying facts upon which his testimony was based was disregarded, we
                conclude that his right to confrontation was violated.    See Anaya, 96 Nev.
                at 125, 606 P.2d at 159-60; Hornback v. Warden, 97 Nev. 98, 101, 625 P.2d
                83, 84 (1981). However, we conclude that the denial of Wellman's right to
                confrontation was harmless because evidence was presented that he
                violated several other conditions of his probation, and Davis testified that
                Wellman admitted to working as a promoter for the strip club. See Franco
                v. State, 109 Nev. 1229, 1237, 866 P.2d 247, 252 (1993) (confrontation
                errors are subject to harmless-error analysis); Chapman v. California, 386
                U.S. 18, 24 (1967) (a constitutional error must be considered to be
                harmless beyond a reasonable doubt).
                            Third, Wellman contends he was denied his right to a
                preliminary inquiry and his right to have counsel present at the same.
                Although we recognize that Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973),
                and NRS 176A.580 require that a preliminary inquiry be held in order to
                establish probable cause that a probationer violated the terms of his
                probation, the failure to hold a preliminary inquiry here was harmless
                because the final revocation proceeding complied with constitutional and
                statutory requirements—Wellman was represented by counsel, had notice
                of the proceedings and the nature of the alleged violations, and had the
                opportunity to present evidence, see NRS 176A.600. Wellman did not
                object below to the district court's failure to conduct a preliminary inquiry,
                nor does he assert that he was prejudiced or that the final revocation
                proceeding was constitutionally deficient other than as stated above. We
                conclude that he is not entitled to relief on this claim.       See generally
                Collins v. Turner, 599 F.2d 657, 658 (5th Cir. 1979) (denying relief for



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                failure to conduct preliminary probation revocation hearing when final
                revocation hearing complied with constitutional requirements).
                                Having considered Wellman's claims and concluded that no
                relief is warranted, we
                                ORDER the judgment of conviction AFFIRMED.




                                                                     J.
                                          Hardesty


                p     0A>1:*.
                Parraguirre
                                                 J.




                cc:     Hon. Elissa F. Cadish, District Judge
                        William B. Terry, Chartered
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A